Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Applicant’s arguments that the Final Office Action included an error in referencing the location of information in the Kim translation and that this could potentially disadvantage applicant are noted. To correct this error, the Finality of the previous Office Action is withdrawn, and this Office Action replaces it. In the interests of advancing prosecution, Applicant’s After-Final Amendment has been entered. 
As the grounds of rejection in this replacement Office Action are largely the same as those in the previous office action, with the only modifications being removal of some rejections based upon Applicant’s arguments and using prior art references used to reject claims 1-5 and 7-8 to also reject the newly amended language of claim 10 and its dependent claims, this Office Action is properly made Final (regarding Applicant’s arguments relating to the Finality of the previous office action being improper, these arguments are not persuasive, see the response to Arguments below for details).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  
	Claim 1 first recites the surface to which the housing attaches and couples magnetically to the mobile device only functionally, but later recites a limitation that is not ascertainable without the mobile device (i.e. without the device to compare size, it is impossible to know if the device side surface is smaller than the surface the housing attaches to/is meant to attach to). It is unclear whether the claim should be taken to require the device and surface, or if it should be merely broadly functionally interpreted as being capable of magnetically coupling to a larger surface associated with a mobile device. 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 2-5, 7-8  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 are rejected under 35 U.S.C. 103 as obvious over of U.S. Patent #8,766,484 to Baarman (Baarman) in view of KR 20170150480 to Kim (Kim) (for clarity, all references to the text of Kim make use of the Annotated Machine Translation thereof with its numbering), either alone or also in view of U.S. Patent Publication #2016/0260532 to Baca (Baca) or U.S. Patent Publication #2019/0198212 to Levy (Levy). 
With Respect to Claim 1  
Baarman discloses a mobile charger for attachment to a mobile device comprising: a housing (30) having a device side surface; a wireless charger (12, 14) within the housing, the wireless charger including at least one coil (14); a first arrangement of magnetic material (e.g. 224A and 224F, FIG. 8) having a first region (224A) exposing a first polarity magnetic field at the device side surface and a second immediately adjacent region (224F) exposing an opposite polarity magnetic field at the device side surface (they are shown as “immediately adjacent” to the extent claimed or alternately a small area around the magnets can be considered part of the region which exposes the magnetic field of that magnet); and a second arrangement of magnetic material (e.g. 224D and 224C, FIG. 8) having a first region (224D) exposing a first polarity magnetic field at the device side surface and a second adjacent region (224C exposing an opposite polarity magnetic field at the device side surface; wherein the first arrangement, in use, magnetically couples the housing to a mobile device and wherein the first arrangement causes the housing to adopt a specific axial orientation on the mobile device, the specific axial orientation assuring substantial axial alignment of the at least one coil with a corresponding coil associated with the mobile device (clearly capable of this use, which is also the intended use, see e.g. Col. 9 lines 10-15), wherein the second arrangement, in use, couples to a second complementary arrangement of magnets associated with the mobile device and in conjunction with the first arrangement causing the housing to adopt a specific angular orientation on the mobile device (capable of this use with a mobile device including an appropriate mating arrangement); and wherein the first arrangement and the second arrangement are physically separated on the housing by a region of nonmagnetic material, the region of nonmagnetic material having a maximum cross dimension greater than a distance between any two immediately adjacent first polarity and opposite polarity regions in the first and second arrangements (FIG. 8 shows a much larger distance between 224A/F and 224C/D than between each of 224A and 224F or between 224C and 224D; alternately to the degree that it could be argued that the drawing may not be to scale, having the magnets located as shown is obvious to space all six of the magnets evenly, and/or as a mere selection of an art appropriate placement given that the drawings show such distance); and that the details of the housing (30) and surface (32) may vary, but does not disclose wherein the housing has a device side surface smaller than the surface to which the housing attaches and couples magnetically to the mobile device to be carried therewith in a stacked configuration.
However, Kim discloses a mobile charger for attachment to a mobile device comprising a housing (200) having a device side surface and wireless charger within the housing (see e.g. [0026] of the annotated machine translation) and the use of magnets on the device side surface to magnetically couple the housing to a mobile device (device 101 is coupled via 300 or alternately 101 and 300 in combination are a mobile device) and wherein the housing has a device side surface smaller than the surface to which the housing attaches and couples magnetically to the mobile device to be carried therewith in a stacked configuration (see e.g. FIG. 1e, 2a, and description).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Kim, to form the Baarman wireless charger structure in a housing having a device side surface smaller than the surface to which the housing attaches and magnetically couples, as a mere selection of an art appropriate surface structure to form the wireless charger of Baarman with, and/or in order to provide a portable charging structure as taught by Kim.
	Alternately, as to the second region being immediately adjacent the first, Baarman discloses that other locations of the magnets are possible as long as they fulfill the orientation function (see e.g. Col. 9 lines 44-48), and moving the magnets in each region to be closer to or even contact each other would have been obvious as a mere selection of an art appropriate pattern or location for them and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art MPEP 2144.04). 
	Alternately, Baca or Levy (see e.g. FIG. 9A-B) discloses forming a similar magnetic coupler for securing two objects in a particular orientation in which one magnet/magnetic region is immediately adjacent to another magnet/magnetic region having the opposite polarity, which provides further evidence of the obviousness of this construction and/or motivation to modify the Baarman structure to use such a pattern (e.g. for the benefits disclosed by Baca for its structure).
With Respect to Claim 2  
The charger of claim 1 wherein an attractive force between the arrangement and a complementary arrangement of magnets associated with the mobile device is sufficient to support a weight of the mobile device (Col. 5 lines 57-67 and Col. 6 lines 9-12 disclose magnetic force alone securing to a wall or ceiling which inherently provides this or alternately clearly renders such obvious).  
With Respect to Claim 3  
The charger of claim 1 wherein a spacing between a first region and a second region in the first arrangement is less than 2 mm (the regions around the magnets can be taken to be in contact or less than 2 mm apart or alternately moving the magnets closer together to within this range or even in contact is obvious for the reasons stated in claim 1 and/or per Baca or Levy).  
With Respect to Claim 4  
The charger of claim 1 wherein the device side surface is substantially planar, and an attachment surface of the mobile device is also substantially planar (see e.g. FIGS. 2 and 6).  For clarity, it is noted that the mobile device appears to be only functionally recited.
With Respect to Claim 5  
The charger of claim 1, further comprising: a battery (internal battery per Kim) within the housing coupled to power the at least one coil.  
With Respect to Claim 7  
The charger of claim 1 further comprising: a battery pack (noting [019] discloses an inner battery which is a battery pack to the extent claimed or alternately to the degree there might be a battery structure that does not constitute a battery pack Examiner takes official notice that a battery pack is an art known type of battery to use on similar structures and so would have been obvious to use as a mere selection of an art appropriate battery structure to use) coupled to the housing (it is internal and supplies power, and so inherently must be coupled thereto) and, in use, powering the at least one coil.  
With Respect to Claim 10  
	Baarman in view of Kim, either alone or further in view of Levy or Baca (see the rejection of claims 1-5 and 7 above for details of the combination) discloses a mobile device charging system, but does not disclose a case as claimed or its interaction with the system (for clarity, Levy or Kim disclose the use of cases, but Baarman does not and claim 1 does not require a case). However, Kim discloses an electronic device charging system and using a case (e.g. 300) mechanically coupled to the device, wherein the case is configured to not inhibit the wireless charging capabilities of the device (i.e. its purpose is to allow wireless charging and so it will not inhibit this function), and wherein the case attaches using magnets which serve to align and secure the case and device therein to the charger; Levy discloses an electronic device charging system and using a case (e.g. 104) mechanically coupled to the device, wherein the case is configured to not inhibit the wireless charging capabilities of the device (see e.g. [0045]), and wherein the case attaches using magnets which serve to align and secure the case and device therein to the charger. It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Kim and/or Levy, to have the device of Baarman/the combination include a case forming the magnetic connection in addition to or instead of the device itself having the magnets, in order to provide the benefits of a case (e.g. protection from damage, or any benefits of a particular case such as improved aesthetic appeal, gripping members, connection structures, etc) and/or (as to having them on the case instead of the device) as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (i.e. having a case with the magnets merely separates the magnet structure into a separate part from the device).   The combination of Baarman in view of Kim or in view of Kim and Levy discloses a system for charging a mobile device comprising: a case (per Kim or Levy) configured to mechanically couple to the mobile device (per Kim or Levy), the case exposing a pattern of magnetic fields on a substantially planar surface of the case (both Baarman and Levy disclose the magnetic fields, Baarman uses a substantially planar surface and so it is obvious to use such for the combination, i.e. to not add a recess/mechanical attachment), the pattern created by an arrangement of magnetic material couple on or within the case having a first region exposing a first polarity magnetic field at the planar surface and a second immediately adjacent region exposing an opposite polarity magnetic field at the substantially planar surface (see the rejection of claim 1 above, per Baarman or per Levy FIG. 9A-B); and a wireless charger (12, 14) exposing a complementary pattern of magnetic fields (e.g. 224A, FIG. 8 or 324A, FIG. 9, or as modified by Kim or Levy)  to magnetically couple to the case (Col. 9 lines 10-15 for coupling to the device, which per the combination will couple to the case instead in order to secure the device which is in the case), the complementary pattern created by a complementary arrangement of magnetic material having a first region exposing the opposite polarity magnetic field at a device side surface of the charger and a second immediately adjacent region exposing the first polarity magnetic field at the device side surface; wherein a coupling between the pattern and the complementary pattern assure alignment between the wireless charger and a wireless charging interface of the mobile device when the case is coupled to the mobile device (Col. 9 lines 10-15).  
With Respect to Claim 11  
The system of claim 10, wherein the wireless charger comprises: 32Attorney Docket No. 1021P003C2 a battery (using a battery is either inherent in making the charger portable per the combination with Kim or alternately it is obvious as Kim [0029] discloses that it is a wireless charging battery pack which indicates that it is/includes a battery). 
Alternately, Levy discloses forming the wireless charger with a battery included in the mount (706) of the charger to provide power to a coupled device ([0054])
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Kim or Levy, to add a battery to the wireless charger of the combination, in order to provide power to charge the device, and/or to allow it to provide power even when power is not input wireless charger (i.e. the common purpose of batteries).  
With Respect to Claim 12  
The system of claim 10 wherein the case comprises: a second arrangement of magnetic material having a first region exposing a first polarity magnetic field away from the device side surface and a second adjacent region exposing an opposite polarity magnetic field away from the device side surface (FIGS. 8-9 of Baarman show several which constitutes such or render them obvious for similar reasons, see e.g. 224D and 224C; alternately Levy FIG. 9A/B discloses such and so renders it obvious to use this structure); and wherein the first arrangement and the second arrangement are physically separated on the housing by a region of nonmagnetic material, the region of nonmagnetic material having a maximum cross dimension greater than a distance between any two immediately adjacent first polarity and opposite polarity regions in the first and second arrangements (FIG. 8 shows a much larger distance between 224A/F and 224C/D than between each of 224A and 224F or between 224C and 224D; alternately to the degree that it could be argued that the drawing may not be to scale, having the magnets located as shown is obvious to space all six of the magnets evenly, and/or as a mere selection of an art appropriate placement given that the drawings show such distance).  
With Respect to Claim 13  
The system of claim 12 wherein the wireless charger comprises: a second complementary arrangement of magnetic material having a first region exposing a first polarity magnetic field at the device side surface and a second adjacent region exposing an opposite polarity magnetic field at the device side surface, the second complementary arrangement, in use, couple to the second arrangement of magnets associated with the case and in conjunction with the first arrangement causing the charger to adopt a specific orientation on the case (FIGS. 8-9 of Baarman show several which constitutes such or render them obvious for similar reasons, see e.g. 224D and 224C; alternately Levy FIG. 9A/B discloses such and so renders it obvious to use this structure).  
With Respect to Claim 14  
The system of claim 10 wherein a spacing between a first region and a second region in the first arrangement is less than 2 mm (the regions around the magnets can be taken to be in contact or less than 2 mm apart or alternately moving the magnets closer together to within this range or even in contact is obvious for the reasons stated in claim 1 and/or per Baca or Levy).
With Respect to Claim 15  
	The system of claim 13, wherein the charger has a footprint on the case less than the area of the substantially planar surface of the case (per Kim’s disclosure to do so, see the rejection of claim 1 above for details).
With Respect to Claim 16  
The system of claim 15 wherein a contact area between the charger and the case is substantially planar (per Baarman).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman in view of Kim, either alone or further in view of Baca or Levy as applied to claim 1 above, and further in view of U.S. Patent #5,959,433 to Rohde (Rohde).
With Respect to Claims 7-8  
As to claim 8, Baarman in view of Kim, either alone or further in view of Baca or Levy discloses the charger of claim 7, but does not disclose wherein the battery pack is magnetically coupled to and separable from the housing.   
However, Rohde discloses using a wireless charger (12) to recharge a battery pack, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to use a wireless charger having a battery (e.g. as taught by Kim or Levy) to charge the battery (e.g. 200 per Kim) (which powers the coil), and to magnetically couple the battery pack to the wireless charger in the same fashion as the wireless charger couples to the electronic device for the same purpose (e.g. to secure it in position and/or to appropriately align it for optimal charging).
As to claim 7, this is presented as an alternative rejection of that claim as all of its limitations are similarly met by the combination. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baarman in view of Levy or Baarman in view of Levy and Kim as applied to claim 10 above, and further in view of U.S. Patent #7,633,263 to Toya (Toya).
With Respect to Claim 11  
As an alternative to the rejection of claim 11 above using Baarman in view of Levy alone, Toya discloses forming a similar wireless charger to include a battery (12, FIG. 5) within the housing coupled to power the at least one coil (Col. 2 lines 18-30) in order to provide power to charge the device when power is not input to the battery charger.  
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Toya, to add an internal battery to the charger of Baarman, in order to provide power to charge/power the device when power is not input to the battery charger.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,134,517, claims 1-13 of U.S. Patent No. 9,704,632, or claims 1-21 of U.S. Patent No. 11,058,194, either alone or further in view of Baarman, Kim, Toya, Rohde, and/or Levy. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of these patents disclose similar magnetic attachment subject matter, and Baarman or the other prior art references disclose using magnetic attachment arrangements to secure a wireless charger to a device or device case, which combination renders obvious the claimed subject matter.
Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are largely either not persuasive or are moot in view of the new ground(s) of rejection.
In response to Applicant’s arguments that the finality of the rejection was premature as it contained a specification objection and 112 rejections not necessitated by Applicant’s amendment, the objection and rejection were specifically related to the amended claim language (specifically the amended language of claim 7 which carried over into claim 8), and so the finality was proper. Examiner notes that the argument related to the finality of the office action is separate from the arguments on the merits regarding those objections and rejections, which were persuasive and those objections and rejections are no longer present in this office action.
In response to Applicant’s arguments regarding the specification objection and 112 rejections of claim 8, Examiner appreciates Applicant pointing to the parts of the specification providing support for the claim language, and those objections/rejections are not in this office action.
In response to Applicant’s arguments regarding the 112 rejections relating to “mobile device” and “mobile charger”, Applicant’s arguments, which are also taken as an admission on the record, that a person of ordinary skill in the art would understand the term “mobile” to limit the scope to structures intended for repeated movement and frequent carrying by hand are persuasive. Similarly, Applicant’s arguments regarding the stacked configuration language are persuasive.
 In response to Applicant’s arguments that the rejections fail to comply with the rules of Examination, Examiner firstly notes that in view of the amendment adding some limitations similar to claim 1 into claim 10, some of the rejections have been consolidated. However, in further response to these arguments, Examiner respectfully disagrees. Applicant’s argument that the Office’s rejection may not include alternatives is incorrect, as alternative rejections are proper (see MPEP 2120(I) indicating that alternative rejections are proper, and providing examples of circumstances in which they should be used, which indicates that alternative rejections are proper in other similar cases as well). Examiner maintains that the alternative rejections presented here fall under the accepted times to use an alternative (e.g. the propriety of the base rejection depends on a particular interpretation of a claim, particularly the scope of “immediately adjacent” and so although Examiner maintains that the claim language is broad enough to encompass the prior art structure, the alternative that modifies the structure to more explicitly meet even a more narrow interpretation of this claim is proper). 
In response to Applicant’s argument that the Office has not limited itself to issuing only one rejection based upon the best prior art but also failed to explain where it purportedly derives the teaching it asserts exists, the Office Action contains one rejection based upon the best prior art, which rejection includes alternatives as to certain claim language for which there might be arguments relating to the claim language’s scope and also in the interests of advancing prosecution by making Applicant aware of art closer to the invention even if the claim language itself did not require such detail. As to failing to explain where the teaching exists in the reference, this appears to refer to the Kim reference, and Examiner apologizes for the error regarding that reference, which is corrected in this office action. 
In response to Applicant’s arguments regarding the Kim reference, its teachings were not misconstrued, but there was a referencing issue. Examiner was unable to find a machine translation that provided numbering to reference the paragraphs, and annotated the machine translation to allow for referencing. Unfortunately, the original machine translation file, rather than the annotated one, was attached to the PTO-892 form. Because of this error, the Finality of the previous office action has been withdrawn, and the annotated machine translation of Kim is attached hereto, and the references in the body of the rejection properly reference the annotated machine translation’s paragraphs.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the references do not teach or suggest two arrangements separated from one another geographically that provide axial alignment and angular alignment respectively) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that the claim language does not refer to any sort of angular alignment, as claim 1 only refers to axial alignment and claim 10 only refers to “alignment” with no modifier specifying angular or axial. It is noted that this is not an admission or indication that the prior art does not disclose such or render it obvious, merely a statement that the argument presented is entirely irrelevant, spurious, and without merit.
In response to Applicant’s unsupported statement that the prior art does not disclose spaced apart magnetic regions that align the case as claimed (this seems the intent, although Applicant does not point to the claim language related to alignment or address the rejection which clearly indicates what magnets form the regions and how they meet the claim language and does not provide arguments for how these structures do not meet the claim language), Examiner maintains that the Baarman magnet structures  cause the housing to adopt a specific axial orientation on the mobile device, noting also that orienting the device relative to the charger is the purpose of the magnets and the purpose of Baarman, and also that Baca’s structure also has the purpose of orienting two structures using the magnets. See the rejection of the claims above for details.
In further response to Applicant’s unsupported statements regarding leaving it as an exercise for the reader how to rearrange the magnets of the references to satisfy the limitations which are not present in the claim, and the Office merely conjectures there existence, Examiner maintains that the locations of the magnets of Baarman, as presented in Baarman or as modified by the teachings of Baca or Levy are sufficient to meet the claim language, and the rejection makes this clear, and there is no conjecture involved.  
In response to Applicant’s arguments regarding claim 4 and that the Office did not explicitly identify Baarman, it is common practice when referring to structure disclosed by the base reference (i.e. Baarman) rather than adding the base reference term every time it is used, as it is assumed that the base reference is referred to unless stated otherwise. 
In response to Applicant’s incorrect statement that Baarman teaches a horizontal platform and relies on gravity to hold the phone in place, Baarman explicitly discloses attachment to walls or ceilings rather than only horizontal surfaces where gravity assists in holding the device (see e.g. Col. 5 lines 57-65).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s argument that Levy discloses a protrusion and not that the magnets alone would hold the charger, as Baarman is the base reference and discloses using either magnets in combination with mechanical structures or magnets alone to secure the structures together, this is considered sufficient to motivate one of ordinary skill in the art to not add the protrusion and recess/opening of Levy as part of the combination. It is not necessary to add every potentially beneficial feature of a prior art reference to make use of other benefits disclosed by a reference.
In response to Applicant’s arguments that the other references disclosure of using mechanical structures in addition to magnetic structures to secure the parts together and so using only magnets to attach the charger to the case goes against the teachings of these reference, It is noted that according to MPEP 2123 II, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.”  Further, in MPEP 2141.02 VI, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed,” which indicates that to show that a reference teaches away, there must be a showing that the reference criticizes, discredits, or otherwise discourages the solution claimed.  MPEP 2145 D provides more information on teaching away.  In summary, Applicant has not made a proper showing of teaching away at least in this instance, as no evidence has been shown that the solution claimed has been in any way criticized, discredited, or otherwise discouraged. The mere fact that a prior art reference uses multiple attachment mechanisms in combination (e.g. mechanical and magnetic) does not mean that a magnetic attachment alone is insufficient. Examiner notes that mobile devices and similar objects carried on a user solely by magnetic attraction are quite common and maintains that a person of ordinary skill in the art would consider the addition of a mechanical connection possible but would not consider it necessary. 
In response to Applicant’s arguments regarding claim 7, specifically the undue plurality of rejections, see the response above. Examiner maintains that although the initial combination is sufficient to reject claim 7, the combination with the Rohde reference provides a different structure more similar to the invention that also meets the language of claim 7, and so including this combination as an alternative rejection is proper as part of presenting the best art and the best rejection.
In response to Applicant’s argument regarding ignoring the context of the claimed invention and that Rohde teaches an inductive/wireless charger for charging a battery pack and not that the battery pack powers a coil in the charger, Rohde is merely used for its general disclosure of using a wireless charger to charge a battery pack, and the combination uses any suitable charger with a battery (e.g. the battery powered wireless charger per Kim or Levy) to provide power battery of the wireless charger and coil (200 per Kim) to recharge them and therefore supply power to the electronic device.   
In response to Applicant’s arguments that Levy uses a mechanical attachment in addition to the magnetic attachment, see the responses to similar arguments above, but in summary Baarman is the base reference and explicitly discloses the desirability of magnetic attachment alone to eliminate the need for other mechanical fasteners, and maintains that this is sufficient evidence that a person of ordinary skill in the art would consider the mechanical attachment to be an optional addition and they could choose not to make this additional modification to Baarman, or alternately clearly renders the lack of inclusion of such obvious.
In response to Applicant’s argument that Levy relies on a protrusion and recess and so its goals could not be accomplished on a substantially planar surface, Examiner respectfully disagrees that a person of ordinary skill in the art would consider the Levy mechanical coupling absolutely essential, and maintains the position that as per Baarman the magnets of the combination are sufficient and functional on a substantially planar surface.
In response to Applicant’s argument that Levy relies on keyed protrusions rather than magnets for its orientation, as Levy is not the base reference, this argument is not persuasive. As Baarman relies solely on its magnets for the orientation, that is sufficient to meet the claim language, and there is no need to add the keyed protrusions of Levy in order to make use of its disclosed magnet polarities and locations.
In response to Applicant’s arguments that reducing the size of the recess or eliminating it would result in inhibition of the charging through the case, that there may be some potential drawbacks to a modification is insufficient to show that the modification is not obvious, as many obvious modifications have some drawbacks associated with them (e.g. making something thinner to make it lighter will also result in it being weaker, making something out of a stronger material may result in it being more costly or heavier), and a person of ordinary skill in the art is capable of selecting modifications that result in improvements in one area at the cost of drawbacks in another. Here, having a thicker area might cause a loss of charging efficiency, which would be offset by increased protection for the device, and the elimination of the need for the mechanical attachment which will make it easier to attach and detach the parts (i.e. no mechanical alignment is necessary and the magnets will draw the structure together).
In further response to Applicant’s arguments that Levy discloses that sufficiently thick case material can inhibit charging and thinning/removal of case material to enhance the charging interface, Examiner first notes that this only applies to the rejections using Levy as a secondary reference (i.e. an alternative rejection), and as to those rejections maintains that a person of ordinary skill in the art would be motivated as part of the combination and quite capable of forming the case with a substantially planar rear like that of Baarman while also minimizing any interference in the wireless charging capability (e.g. by making the entire rear wall of the case thinner as part of eliminating the recess, adding wireless charging enhancement structures, etc.). Examiner notes as further evidence of the obviousness of making the recess thinner that the Kim reference discloses a similar mechanical and magnetic attachment structure to Levy, and the recess is shown as being very shallow (the mechanical attachment relying primarily on an outwardly extending section with only minor case thinning at the recess), and Wang discloses an electronic device case for wireless charging with no thinned section at the rear. Examiner maintains that a person of ordinary skill in the art would be motivated as part of the combination to select suitable parameters (e.g. appropriate thickness, wireless conductivity enhancing materials) as appropriate to accomplish the goals of the combination. 
In response to Applicant’s argument that Baarman and Baca do not suggest two distinct arrangements separated by a region of nonmagnetic material greater than the separation of any member in the arrangement, Examiner respectfully disagrees, see the rejection above for details as to how each reference discloses a first and second arrangement as claimed. As to Baarman, Baarman discloses several regions containing two opposing polarity magnets which are spaced farther apart than the distance between the two magnets within the region (see e.g. FIG. 8). As to Baca, see e.g. FIGS. 2A-3A showing various regions with magnets that are closer together than the nonmagnetic spacing between the regions, and Examiner also notes the disclosure to have the plurality on the support structure rather than on the case. 
In response to Applicant’s statement implying that Baarman teaches only a horizontal platform and relies on gravity to hold the phone in place, Baarman explicitly discloses attachment to walls or ceilings rather than only horizontal surfaces where gravity assists in holding the device (see e.g. Col. 5 lines 57-65). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734